 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Help-ers Local No. 27 (Daniel Construction Compa-ny) and Paul Jones. Case 14-CB-5436April 6, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 14, 1982, Administrative LawJudge Irwin H. Socoloff issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and HelpersLocal No. 27, St. Louis, Missouri, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.z In Sterling Sugars. Inc.. 261 NLRB 472 (1982), we determined that anexpunction remedy was necessary in all cases of unlawful discipline. Al-though that case involved the unlawful discharge of an employee by hisemployer, the need for an expunction remedy is no less compellingwhere, as here, a union causes an employee to be laid off or discharged.Accordingly, where a respondent union has control over hiring hallrecords or the potential to adversely affect the employment of those indi-viduals seeking referral, we shall require that the respondent union ex-punge from its files any reference to the unlawful discharge and notifythe affected individual that it has done so.Moreover, we shall require that Respondent Union not only mailcopies of the notice to the Employer for posting, if the Employer is will-ing, but we shall also order that Respondent Union ask the Employer toremove any reference to the unlawful discharge from the Employer'sown files and Respondent Union shall notify Charging Party Jones that ithas done so. We shall, therefore, in the instant case, modify the Adminis-trative Law Judge's recommended Order to so provide.266 NLRB No. 1061. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Expunge from its files any reference to thelayoff of Paul Jones on July 8, 1981, and notifyhim in writing that this has been done and that evi-dence of this unlawful layoff shall not be used as abasis for future personnel actions against him."2. Substitute the following for paragraph 2(d):"(d) Sign and mail sufficient copies of said noticeto the Regional Director for Region 14, for postingby Daniel Construction Company, Callaway, Mis-souri, if willing, at all places where notices to itsemployees are customarily posted and ask the Em-ployer to remove any reference to Jones' unlawfuldischarge from the Employer's files and notifyJones that it has asked the Employer to do this."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT direct employees to rejectpromotion to foreman positions because theyare not members of the Union; warn employ-ees that if they accept foreman positions theywill not receive future job referrals; threatenemployees with physical harm to themselvesand their families if they accept foreman jobs;prevent employees from becoming foremen orthreaten to cause their discharge if they refuseto gather evidence against supervisors of theiremployer.WE WILL NOT attempt to cause, or cause,the layoff of employees because they are notmembers of the Union.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed in the National LaborRelations Act.WE WILL notify Daniel Construction Com-pany, in writing, that we have no objection tothe employment or promotion of Paul Jones.WE WILL make Paul Jones whole for anyloss of earnings he may have suffered becausewe prevented him from becoming a foreman,and, thereafter, caused his layoff, plus interest.WE WILL expunge from our files any refer-ence to the layoff of Paul Jones on July 8,1981, and notify him in writing that this hasbeen done and that evidence of this unlawfullayoff will not used as a basis for future per-sonnel action against him, and WE WILL ask602 BOILERMAKERS LOCAL 27the Employer to remove any reference toJones' unlawful discharge from the Employer'sfiles and notify Jones that it has asked the Em-ployer to do this.INTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIP BUILD-ERS, BLACKSMITHS, FORGERS ANDHELPERS LOCAL NO. 27DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed on July 14 and August 27, 1981, by PaulJones, an individual, against International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths, Forg-ers and Helpers Local No. 27, herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 14, issued acomplaint' dated August 28, 1981, alleging violations byRespondent of Section 8(b)(2) and (1)(A) and Section2(6) and (7) of the National Labor Relations Act, asamended, herein called the Act. Respondent, by itsanswer, denies the commission of any unfair labor prac-tices.Pursuant to notice, a hearing was held before me in St.Louis, Missouri, on December 14 and 15, 1981, at whichthe General Counsel and Respondent were representedby counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence. Thereafter, the the Genenal Counselfiled a brief which has been duly considered.Upon the entire record in this case, and from my ob-servations of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONDaniel Construction Company, a Missouri corporation,is engaged as a general contractor in the building andconstruction industry. Presently, it serves as general con-tractor at a nuclear power plant construction site inCallaway, Missouri, herein called the Callaway jobsite.During the year preceding issuance of the complaint, arepresentative period, Daniel, in the course and conductof its business operations, purchased and received at theCallaway jobsite goods and materials valued in excess of$50,000 which were sent directly from points locatedoutside the State of Missouri. I find that Daniel Con-struction Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.I This case was, initially, consolidated with Case 14-CB-5473 Howev-er, at the hearing. I approved an agreement among the parties in settle-ment of the latter case. Accordingly. I ordered that Case 14-CB-5473 besevered from the instant proceedingII. LABOR ORGANIZATIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR L.ABOR PRACTICES2A. BackgroundAs general contractor at the Callaway jobsite, Danielvests overall supervision of its operations in a projectmanager, Harold Starr. Reporting to Starr is the con-struction manager, Gerald Stephens, who, inter alia, de-cides upon matters concerning employee layoffs, includ-ing the number of workers to be laid off. Some 65 or 70craft superintendents, who direct the field work, reportto Stephens and, when a layoff is contemplated, deter-mine the identity of the employees to be laid off, subjectto the final approval of Stephens. According to the testi-mony of Daniel's personnel manager, Mitchell Rugg, thecraft superintendents, in selecting employees for layoff,consider work performance and attendance, but not se-niority.During all periods relevant to the instant case, MarkVislay has been the craft superintendent over the boiler-maker mechanics and welders employed at the Callawaysite. At times, Vislay has shared his responsibilities, first,until May 1981, with William Campbell, and, thereafter,with John Snapp. Until May 18, 1981, Respondent alsoemployed a boilermaker general foreman, RaymondParker, who reported to Campbell. Subject to the ap-proval of the craft superintendant, Parker, upon instruc-tion, selected boilermaker mechanics for layoff. In doingso, he considered the recommendations of the foremenwho worked under him, as well as the suggestions of Re-spondent Union's shop steward for employees workingwithin the classification, Joseph DeScheda. During thoseperiods when the position of general foreman wasvacant, the foremen and the shop steward delivered theirrecommendations concerning layoff selection directly toCraft Superintendant Vislay.The Union is the recognized collective-bargaining rep-resentative of the boilermaker mechanic and welder em-ployees working at the project. Under the project agree-ment between the parties, within these classifications, the"General Foreman, foremen and all other hourly em-ployees required by the Employer shall be referred tothe Employer by the Union." Pursuant to this provision,the construction manager has utilized the Union as theexclusive source of referral of boilermaker mechanicsand welders employed on the project.Paul Jones, a boilermaker mechanic, was referred tothe project by Respondent Union in January 1979. As2 The factfindings contained herein are based on a composite of docu-mentary and credited testimonial evidence introduced at the hearing. Ingeneral, I have credited the testimony of Paul Jones who impressed meas honest and forthright in his narration of events. On the other hand,based on demeanor impressions, and in light of prior statements inconsist-ent with his testimony, I have not credited the testimony of Respondent'ssteward, Joseph DeScheda. I have also accorded little weight to certainuncorroborated testimony of Daniel's former general foreman. RaymondParker, due to his conceded inability to recollect events material to thedisposition of this case. Where necessary to do so, additional credibilityresolutions have been set forth. infra.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones was not a member of Respondent, he paid amonthly service fee to the Union and, consequently, wasregarded as a "permit man." According to Jones' cred-ited testimony, in October or November 1980, he wasapproached by steward DeScheda3and another unionsteward. They asked Jones to contribute to the reelectioncampaign of Respondent's business agent, Casson. WhenJones asked what amounts were being contributed by theother employees, he was told that the donations variedbetween $100 and $500. However, the stewards advisedJones that they -expected a $1,500 contribution from himas Casson had kept him, Jones, on the job for 2 yearsand because they believed that Jones' wife was wealthy.Jones was further informed that such a contributionwould help him to get a union membership card. Jonesrefused to donate such an amount. Sometime thereafter,DeScheda again asked Jones for a campaigncontributionand the employee agreed to think about it. About 2weeks later, when DeScheda solicited a contribution,Jones tendered a check in the amount of $500. DeSchedarefused to accept it and demanded cash. After furtherdiscussion, Jones stated that he would not contribute atall. DeScheda replied that that was up to Jones, but that"If you don't give, you just hurt yourself in the long runbecause permit people that don't give to this campaignwon't have a job for very long."B. The Alleged 8(b)(1)(A) ViolationsJones credibly testified that, in late March 1981,Campbell told him that he, Campbell, had decided to setup a temporary foreman position and thought that Joneswas a good man for the job. When Jones stated that hefeared that there would be repercussions if, contrary tounion policy, a permit man was designated as foreman,Campbell assured the employee that, under the contract,Daniel had the right to name its own foremen. Shortlythereafter, Jones informed Parker of the conversationwith Campbell. Parker stated that he already knew aboutit and had, in fact, recommended Jones for the position.On the next day, Parker told Jones that RespondentUnion's steward, DeScheda, after learning of Jones' des-ignation as foreman, had stated that a permit man wouldnot be named foreman; the foreman would be "a Local27 man or nobody."Shortly thereafter, DeScheda met with Jones, tellingthe employee that he would try to talk him out of takingthe job. Jones said that he wanted the job. DeSchedatold him that he could not have the position and that he,Jones, was to "Go in there and tell Bill Campbell thatyou don't want the job." When Jones insisted that he didwant the position, DeScheda replied that the Union, andnot Daniel, was running the project and there would notbe any permit men made foremen. DeScheda added that"if you take this job with this scab outfit ...you'llnever work for the hall again." Jones stated that that didnot make any difference. DeScheda replied, saying, "yougo ahead ...you take this job and ...[the Union] willcome down on you so damn hard you won't know what3 At the hearing, Respondent admitted that. at all times materialherein, DeScheda acted as its agent within the meaning of Sec 2(13) ofthe Act.happened ...they'll blow you and your family away...we got people to go to Cuba any time ...you'renot working with a bunch of punks."DeScheda and Jones then met with Campbell andParker. Campbell asked what had occurred and DeS-cheda stated that Jones did not want the job. Jones saidthat he did want the position but that DeScheda hadstated that he, Jones, could not take it because he was apermit man. Jones turned to DeScheda and asked him torepeat what he had said before "about blowing myfamily away." DeScheda said that there were men work-ing at the project who had union cards and that Jonesdid not want the position. An argument ensued and, asJones left, he heard DeScheda suggest that employeeBair be given the position. Thereafter, Parker designatedBair as the temporary foreman.Based on Jones' testimony, I find that RespondentUnion, through its agent, Joseph DeScheda, violatedSection 8(b)(1)(A) of the Act by directing Jones to rejectthe temporary foreman position, offered to him byDaniel, because the employee was not a member of Re-spondent; warning Jones that, if he took the position, hewould not receive future job referrals; threatening theemployee with physical harm to himself and his family ifhe accepted the foreman position; and preventing Jonesfrom becoming a foreman.In April 1981, Jones credibly testified, DeScheda ap-proached him and said that the Union was "really happybecause you turned the foreman's job down." The stew-ard added, "Now you've got a chance of getting a unioncard if you just kind of go along with us. You're goingto have to do us a favor, just a little favor we'd like toget straightened out here and we'd like you to do it forus." DeScheda explained that the Union wanted Jones torecord conversations of Campbell and Parker whichwould be used in an effort to have them fired. Jones saidthat he would not get involved.A few days later, DeScheda again asked Jones tocarry a small concealed tape recorder. Jones refused.DeScheda responded, stating that the only way Joneswould be able to keep his job "was to go along," other-wise, he, Jones, "would be down the road" with Camp-bell and Parker. Several weeks thereafter, DeScheda in-troduced this subject for the third time and Jones againrefused to wear or carry a concealed recorder. DeS-cheda stated, "you'll either wear it and go along oryou'll go down the road." The steward told Jones thatassenting to the Union's request was the only way thathe would be able to keep his job. DeScheda added, "I'vegot the power down at the hall, that if you go alongwith this ...you'll be working a long time ...a goodchance you'll get a union card out of it." Jones, again,declined.Based on Jones' testimony, I find that Respondent,through its agent, DeScheda, violated Section 8(b)(1)(A)of the Act by threatening to cause Jones' discharge if herefused to gather evidence against Daniel supervisors.C. The Alleged 8(b)(2) ViolationThe first layoff of boilermaker mechanics, during theyear 1981, occurred on May 12, when 10 workers in that4.604 BOILERMAKERS LOCAL 27classification were laid off. Prior thereto, a list of em-ployees to be laid off was prepared by Parker who testi-fied that, in making his selections, he considered workperformance and attendance, but not seniority. Beforecompiling the list, according to his testimony, Parkersought the recommendations of steward DeScheda. De-Scheda asked that Jones and employee McKinnon belaid off. Nonetheless, Parker's list did not include thenames of those two employees, and they were not laidoff. So far as revealed by the credible record evidence,Respondent Union did not, thereafter, withdraw its re-quest that Jones and McKinnon be laid off.On May 18, Parker terminated his employment, leav-ing vacant the position of general foreman. On May 19,DeScheda informed the unit employees that he was run-ning the job. In June 1981, Mark Vaucher became a boil-ermaker foreman. At that time, he was told by Respond-ent's business agent, Casson, that the Union would nego-tiate with Daniel for the purpose of obtaining forVaucher appointment to the position of general foreman.Following the May 12 layoff, the next layoff of boiler-makers occurred on July 8, 1981, when two employeeswere laid off, Jones and McKinnon. Vaucher testifiedthat he recommended Jones for layoff. It is undisputedthat, before submitting his layoff recommendations,Vaucher consulted DeScheda.4At the time of the July 8 layoff, Jones had worked atthe jobsite, for Daniel, for 2-1/2 years; McKinnon for Iyear. Some 15 boilermaker mechanics, who were not laidoff, had worked at the site for less than 5 months; 4 indi-viduals, for less than 4 weeks. Included in this lattergroup were college students, planning to leave the job-site and return to school at the end of the summer, andworkers described by their foreman, Vaucher, as "notgood workers" who "did stupid things" and "took it tooeasy." Nonetheless, Vaucher testified, he chose to retainthose workers, and lay off Jones, because he, Vaucher,once spotted Jones and his partner, Stoops, a college stu-dent and temporary worker, laying down in a water boxwhile checking condenser tubes for leaks. At the time,Jones explained to Vaucher that he, Jones, and Stoopswere waiting for pressure in the tubes to build up so asto show the location of the leaks. On another occasion,Vaucher found Jones, for several minutes, out of hiswork area.In my view, the General Counsel has established, by apreponderance of the credible record evidence, that Re-spondent Union attempted to cause, and caused, the layof Jones for reasons other than the failure of the employ-ee to tender dues and initiation fees uniformly required,in violation of Section 8(b)(2) of the Act. In reachingthis conclusion, I rely on DeScheda's repeated threats tocause Jones' discharge; the established role which Danielpermitted DeScheda to play in layoff decisions; Re-spondent Union's unwithdrawn request of May 1981 thatJones be laid off; and the inadequately explained selec-tion of Jones for layoff, upon the heels of Daniel's at-4 Both Vaucher and DeScheda testified that DeScheda unsuccessfullysought to persuade Vaucher to delete Jones' name from the list, an asser-tion I do not credit. Vaucher appeared to me to be a biased witness. Forthe reasons noted at fn. 2. I have not relied on the testimony of DeS-cheda.tempt to promote that employee to foreman, at a timewhen more junior, temporary employees, whose workhad been judged by their foreman to be inadequate, wereavailable for layoff. In these circumstances, the inferenceis warranted that Jones was selected for layoff not be-cause of the matters noted by Vaucher, who chose toretain Stoops, Jones' partner, despite the commission ofthe same offenses by that employee, but, rather, becauseselection of Jones for layoff was in compliance with theexpressed desires of Respondent Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofDaniel Construction Company, described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(b)(2) and (1)(A) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1. Daniel Construction Company is an employer en-gaged in commerce, and in operations affecting com-merce, within the meaning of Section 2(2), (6), and (7) ofthe Act.2. Respondent International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers andHelpers Local No. 27 is a labor organization within themeaning of Section 2(5) of the Act.3. By directing an employee to reject a promotion toforeman, offered to him by Daniel, because the employeewas not a member of Respondent; warning the employeethat if he took the foreman job he would not receivefuture job referrals; threatening the employee with physi-cal harm to himself and his family if he accepted theforeman position; and preventing the employee from be-coming a foreman and threatening to cause his dischargeif he refused to gather evidence against Daniel supervi-sors, Respondent has engaged in unfair labor practiceconduct within the meaning of Section 8(b)(1)(A) of theAct.4. By attempting to cause, and causing, the layoff ofPaul Jones, because he was not a member of Respondent,Respondent has engaged in unfair labor practice conductwithin the meaning of Section 8(b)(2) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER5The Respondent, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers andHelpers Local No. 27, St. Louis, Missouri, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Directing employees to reject promotion to fore-man positions because they are not members of Respond-ent; warning employees that if they accept foreman posi-tions they will not receive future job referrals; threaten-ing employees with physical harm to themselves andtheir families if they accept foreman jobs; preventing em-ployees from becoming foremen and threatening to causetheir discharge if they refuse to gather evidence againstsupervisors of their employer.(b) Attempting to cause, and causing, the layoff of em-ployees because they are not members of Respondent.(c) In any like or related manner restraining or coerc-ing employees in the exercise of their rights guaranteedin Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Notify Daniel Construction Company and PaulJones, in writing, that it has no objection to the employ-ment or promotion of Jones by Daniel ConstructionCompany.(b) Make PauL Jones whole for any loss of earningshe may have suffered because Respondent prevented himfrom becoming a temporary foreman and, thereafter,6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.caused his layoff, by payment to him of a sum of moneyequal to that which he would have earned as wages,from the dates of discrimination to the date he is reinstat-ed by Daniel Construction Company to his formel orsubstantially equivalent position (or, in the event he isnot so reinstated, to the date he obtains substantiallyequivalent employment), less net earnings during suchperiod, with backpay to be computed in the manner pre-scribed in F. W Woolworth Co., 90 NLRB 289 (1950),with interest as set forth in FLorida Steel Corp., 231NLRB 651 (1977) (see, generally, Isis Plumbing, 138NLRB 716 (1962)).(c) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the Regional Directorfor Region 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(d) Sign and mail sufficient copies of said notice, to theRegional Director for Region 14, for posting by DanielConstruction Company, Callaway, Missouri, if willing, atall places where notices to its employees are customarilyposted.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."606